EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	At claim 1, line 12, “convex” has been changed to  -- airfoil-shaped --.
	At claim 10, line 3, “refrigerant is pumped” has been changed to  -- refrigerant pumped –.

	The first amendment is made so that the limitation properly corresponds to Applicant’s amendment at line 3 of the claim.  The second amendment is made to correct for grammar in view of Applicant’s amendment to the claim.

Claim Interpretation
	For the record, it is noted that the limitation “expansion device” is deemed not to invoke 35 U.S.C. 112(f) since the recited structure within the claim directed to a linear atomizer and a pulse injector constitute sufficient structure to perform the expansion function, as is described in Applicant’s disclosure.

Allowable Subject Matter
Claims 1-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s amendment overcomes the previously applied rejections.  The newly added recitations of the cross-section being airfoil-shaped in conjunction to the specific placement of the vapor outlet .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MARC E NORMAN/Primary Examiner, Art Unit 3763